By the court.
The obligations now in suit were made payable to Sarah Hopkins, her executors administrators and assigns. The obligor tendered the money in continental currency to John Hopkins her administrator, who under the express terms of the contracts, was empowered to receive the same after his death. • The congress and different* legislatures of the United States have made continental *294money a legal tender on the grounds of policy and public convenience. We are not empowered to remedy the hardships introduced by measures of necessity. Unquestionably many cases have occurred to minors, peculiarly hard. But the laws must govern both courts and juries. Under the depreciation act of 3d April 1781, 1 Dali. St. Laws, 882, auditors are restricted from reducing a partial payment made in money then current; and this law has always been held binding on juries. To unravel and weigh the payments made in the continental bills of credit during the, would introduce great confusion, and be dangerous in the extreme. These obligations were not made payable to Sarah Hopkins, as one of the guardians of her son eo nomine. Her son John came to the possession of them legally and not casually; as his mother’s representative; with such lawful possession, a payment to him was good under the cases which have been cited. After his mother’s death, while the bonds remained unassigned over, actions on them could only be maintained in his name.
Messrs. McKean and 0. Smith, pro quer.
Messrs Kittera, Montgomery an'd D. Moore, pro def.
If he had refused the receipt of the continental bills of credit, a suit might have been supported against him for the amount. If he has acted improperly, (of which we have not the most distant idea,) in delivering up the obligations the proper remedy would be against him.
Verdicts for the defendants.

Vide Acts of Pennsylvania passed 29th. January IVV'T — 13th June lW and 25th May IVtS, which appears to be the last law making bills of credit emitted by congress a legal tender. 1 Dali. St. Laws, ÍÍO.